Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  
The primary reason for the allowance of claim 13 is that Chu et al. (US 2017/0221819) (“Chu”), Chen et al. (US 2017/0032977), and Yang et al. (US 2013/0087914) (“Yang”) do not disclose the first sealing ring layer and the second sealing ring layer having respective concave top surfaces, the first metallization pattern and the second metallization pattern having respective convex top surfaces.
The primary reason for the allowance of claim 19 is that Chu, Chen, and Yang do not disclose the first metallization pattern having first convex topmost surfaces: the first sealing ring layer having a first concave topmost surface: the second metallization pattern having second convex topmost surfaces: the second sealing ring layer having a second concave topmost surface.
The primary reason for the allowance of claim 26 is that Chu, Chen, and Yang do not disclose a first subset of the sealing ring layers having respective concave top surfaces, a second subset of the sealing ring layers having respective flat top surfaces.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J Green can be reached on 571 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BENJAMIN TZU-HUNG LIU/Primary Examiner, Art Unit 2893                                                                                                                                                                                                        3/1/2022